Citation Nr: 0325341	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  98-18 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lung disability, to 
include bronchitis.

2.  Entitlement to service connection for psychiatric 
disability.

3.  Entitlement to service connection for gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to April 
1998, to include service in the Southwest Asia theatre of 
operations.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision by 
the No. Little Rock, Arkansas RO.  


REMAND

As a preliminary matter, the Board notes that the 
liberalizing provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) and the regulations implementing it 
are applicable to the veteran's claims.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Although the record reflects that the RO has attempted to 
comply with the notification requirements of the VCAA, the 
notification is defective because the veteran was informed 
that the requested evidence and evidence should be submitted 
within 60 days rather than the one-year period provided by 
38 U.S.C.A. § 5103(b).  See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, (Fed Cir., Sep. 22, 2003).  

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claims.

In this regard, the Board notes that the veteran's 
representative has indicated that the veteran was granted 
disability benefits by the Social Security Administration.  
The United States Court of Appeals for Veterans Claims has 
made it clear that Social Security Administration records are 
relevant to claims for VA disability compensation and that 
not only the decision of that agency but also the records 
considered in arriving at the decision must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Although 
Social Security records are usually relevant to increased 
rating and unemployability determinations, the Board is of 
the opinion that they should be obtained in this case because 
of the history and diagnoses that might be contained in the 
medical reports supporting the grant of benefits.

Furthermore, although May and June 1998 VA examination 
reports note no findings of lung disease or gastrointestinal 
disability, subsequent VA outpatient treatment reports and 
statements from the veteran indicate that he is currently 
being treated for these disabilities.  With respect to the 
veteran's claim for service connection for psychiatric 
disability, while a June 1998 VA examination report notes a 
diagnosis of adjustment disorder with depressed mood, in 
remission, the examiner did not provide an opinion concerning 
the etiology of this disorder.  Moreover, later medical 
evidence shows that the veteran has a dysthymic disorder but 
also fails to address the etiology of this disorder.  The 
Board therefore finds that additional VA examinations are 
required.

Accordingly, the case is hereby REMANDED for the following 
actions:  

1.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's decision 
with respect to the veteran's claim for 
disability benefits, together with copies 
of all records considered in arriving at 
that decision.  

2.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  In this letter, the veteran 
should be requested to provide the names, 
addresses and approximate dates of 
treatment or evaluation for any health 
care providers who may possess records, 
not already associated with the claims 
folder, pertaining to treatment or 
evaluation of him for lung, psychiatric 
and/or gastrointestinal problems.  The RO 
should inform the veteran that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the letter 
and that he should inform the RO if he 
desires to waive the one-year period for 
response.

3.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unable to obtain 
any such evidence, it should so inform 
the veteran and his representative and 
request them to provide the outstanding 
evidence.   

4.  When all indicated record development 
has been completed, the RO should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the etiology of all currently present 
gastrointestinal disorders.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing, and informed of the consequences 
of his failure to appear without good 
cause.  The claims folder, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings, 
to include all objective indications of 
chronic disability, should be reported in 
detail.  

The examiner should specifically identify 
any indications of chronic disability 
that are not attributable to a known 
clinical diagnosis.

Based upon the examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
provide an opinion with respect to each 
currently diagnosed gastrointestinal 
disorder as to whether it is at least as 
likely as not that the disorder is 
etiologically related to the veteran's 
military service.  The supporting 
rationale for the opinion must also be 
provided.

5.  The RO should also make arrangements 
for the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of all currently present lung 
disorders.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing, and 
informed of the consequences of his 
failure to appear without good cause.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings, 
to include all objective indications of 
chronic disability, should be reported in 
detail.  

The examiner should specifically identify 
any indications of chronic disability 
that are not attributable to a known 
clinical diagnosis.

Based upon the examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
answer the following questions with 
respect to each currently diagnosed lung 
disorder:  

Is at least as likely as not that 
the disorder was present in service 
and if so, did the disorder clearly 
and unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, is it at least as 
likely as not that the disorder 
increased in severity during the 
veteran's military service and if so 
was the service increase clearly and 
unmistakably due to natural 
progress?

With respect to any currently 
present psychiatric disorder which 
the examiner believes was not 
present during military service, is 
it at least as likely as not that 
the disorder is etiologically 
related to the veteran's military 
service?

The supporting rationale for all opinions 
expressed must also be provided.

6.  The RO should also make arrangements 
for the veteran to be afforded a VA 
examination by a psychiatrist to 
determine the etiology of all currently 
present acquired psychiatric disorders.  
The veteran should be properly notified 
of the date, time, and place of the 
examination in writing, and informed of 
the consequences of his failure to appear 
without good cause.  The claims folder, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings, 
to include all objective indications of 
chronic disability, should be reported in 
detail.  

The examiner should specifically identify 
any indications of chronic psychiatric 
disability that are not attributable to a 
known clinical diagnosis.

Based upon the examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
answer the following questions with 
respect to each currently diagnosed 
acquired psychiatric disorder:  

Is at least as likely as not that 
the disorder was present in service 
and if so, did the disorder clearly 
and unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, is it at least as 
likely as not that the disorder 
increased in severity during the 
veteran's military service and if so 
was the service increase clearly and 
unmistakably due to natural 
progress?

With respect to any currently 
present psychiatric disorder which 
the examiner believes was not 
present during military service, is 
it at least as likely as not that 
the disorder is etiologically 
related to the veteran's military 
service?

The supporting rationale for all opinions 
expressed must also be provided.

7.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative must 
be furnished a supplemental statement of 
the case and be given the appropriate 
time period to respond before the claims 
folder is returned to the Board for 
further appellate consideration.  

By this remand, the Board does not intimate any opinion as to 
any ultimate outcome warranted.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


